office_of_chief_counsel internal_revenue_service memorandum number release date cc corp postf-127191-08 uilc date date third party communication none date of communication not applicable to judith a cody team manager group lmsb communications technology media from richard k passales senior counsel cc corp subject sec_1059 legend parent ------------------------------------------------------------------- ----------------------------------------------------------- ---------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ------------------- redeeming corp ------------------------------------------------------------------- ----------------------------------------------------------- --------------------- a date date date -------------------------- ----------------------- -------------------------- -------------------- postf-127191-08 issue in the case of a sec_1059 transaction does a taxpayer reduce only the basis in the redeemed shares by the nontaxed_portion of a non pro_rata redemption distribution or also the basis in the nonredeemed shares conclusion in the case of a sec_1059 redemption to which sec_302 and sec_301 applies the basis of the redeemed shares is reduced but not below zero by the nontaxed_portion of the dividend to the extent the nontaxed_portion of the dividend exceeds basis in the redeemed shares basis in the nonredeemed shares is also reduced facts parent wholly owns sub a member of its consolidated_group sub owns a of the common_stock of redeeming corp pursuant to certain agreements entered into on date and date redeeming corp agreed to buy back sub’s common_stock at various times throughout the years covered by date date and date these redemptions of sub’s shares were not pro-rata as to all shareholders of the redeeming corp and did not qualify for sale_or_exchange treatment under sec_1 sec_302 because the redemptions were not pro_rata as to all redeeming corp shareholders parent applied sec_1059 parent treated the redemption proceeds as the receipt of a dividend under sec_301 and claimed a dividends received deduction under sec_243 the dividends received deduction was the same amount as the nontaxed_portion for purposes of sec_1059 on parent’s original return parent determined sub’s sec_1059 gain by reducing only the basis of the shares redeemed by the nontaxed_portion the amount of the dividends received deduction parent subsequently amended its return after concluding that the basis of sub’s non-redeemed shares was also available for reduction if the redemption was subject_to sec_1059 parent shifted the basis of the redeemed shares to its nonredeemed shares and then reduced the basis of the nonredeemed shares by the nontaxed_portion of the redemption distribution parent is seeking a refund because the shifting of the basis of the redeemed shares to the non-redeemed shares followed by the reduction of the basis by the nontaxed_portion did not result in any gain under sec_1059 unless otherwise noted all references to section are to the internal_revenue_code_of_1986 as amended and all references to are to treasury regulations postf-127191-08 law sec_1059 generally provides that if a corporation receives an extraordinary_dividend with respect to a share of stock and such corporation has not held the stock for more than years before the dividend_announcement_date the basis of the stock will be reduced but not below zero by the non-taxed portion if the non-taxed portion of such dividend exceeds such basis the excess shall be treated as gain from the sale_or_exchange of such stock for the taxable_year in which the extraordinary_dividend was received sec_1059 defines the nontaxed_portion of any dividend as the excess if any of the amount of the distribution over the taxable_portion of the distribution the taxable_portion of any dividend is the portion of such dividend which is included in gross_income reduced by the amount of any deduction allowable with respect to such dividend under sec_243 sec_244 or sec_245 sec_1059 provides that certain redemptions of stock are to be treated as extraordinary dividends sec_1059 provides for redemptions of stock which are not pro_rata as to all shareholders sec_1059 provides for redemptions which would not have been treated in whole or in part as a dividend if- i any options had not been taken into account under sec_318 or ii sec_304 had not applied the flush language to sec_1059 provides that any amount treated as a dividend with respect to such redemption is treated as an extraordinary_dividend to which paragraphs and of subsection a will apply without regard to the period the taxpayer held the stock in the case of a redemption described in clause iii only the basis in the stock redeemed will be taken into account under subsection a sec_302 provides that if a corporation redeems its stock within the meaning of sec_317 the redemption will be treated as an exchange if sec_302 applies for a redemption to be treated as an exchange under sec_302 the redemption must not be substantially_similar to a dividend the redemption is substantially disproportionate the redemption completely terminates a shareholder’s interest in the corporation or the redemption is in connection with a qualifying partial_liquidation sec_302 provides that if a corporation redeems its stock and sec_302 does not apply the redemption will be treated as a distribution_of_property to which sec_301 applies sec_301 provides that a distribution_of_property made by a corporation to its shareholder with respect to its stock is treated in the manner provided in sec_301 sec_301 provides that the amount of the distribution which is a postf-127191-08 dividend as defined in sec_316 is included in gross_income sec_301 provides that the portion of the distribution which is not a dividend is applied against and reduces the adjusted_basis of the stock sec_301 provides that amounts of the distribution in excess of the adjusted_basis are treated as gain from the sale_or_exchange of property sec_243 provides for a dividends received deduction upon the receipt by a corporation of the amount of a dividend received from a domestic_corporation the amount of the deduction is based on the percentages set forth in sec_243 and sec_243 analysis parent properly applied sec_302 and sec_1059 to the redeeming corp’s redemption of sub’s common_stock parent’s initial reduction of sub’s basis in only the redeemed shares by the non-taxed portion of the dividend was in error under sec_1059 a shareholder is required to reduce the basis of the nonredeemed shares to the extent the nontaxed_portion of the dividend exceeds the shareholder’s basis in the redeemed shares the conference_report accompanying the deficit_reduction_act_of_1984 which enacted sec_1059 makes this clear the relevant section provides finally the conferees wish to make clear their intention that if a redemption distribution is treated as a distribution under sec_301 rather than a sale_or_exchange of the redeemed shares under sec_302 the distribution is treated as made pro_rata with respect to the stock of the shareholder which is not redeemed emphasis added this language indicates that a redemption distribution is to be treated consistently with an actual sec_301 distribution which is made pro_rata with respect to all the shares of the class entitled to receive a distribution additionally the flush language of sec_1059 states that in the case of a redemption to which clause iii applies redemptions to which sec_318 or sec_304 apply only the basis in the stock redeemed may be taken into account under subsection a sec_1059 and the last sentence of the flush language were added in and is often referred to as the anti-seagram-dupont h_r rep no 98th cong 2d sess pincite see w taylor 435_f2d_1257 4th cir holding that sec_301 must be applied to reduce the basis of each stock with respect to which a pro_rata distribution was received pub_l_no sec_1011 111_stat_788 pub_l_no sec_1013 111_stat_788 postf-127191-08 rule when adding this additional language the conference_report makes clear that this limitation on basis recovery to only the shares redeemed is a departure from the general application of sec_1059 and a accordingly it is appropriate to read the limitation in the flush language as applicable only to transactions subject_to clause iii conclusion parent correctly reduced the basis of both the redeemed and the nonredeemed shares to the redemption transactions covered by date date and date in its amended_return parent may shift the basis of the redeemed stock to the nonredeemed stock pro_rata and then reduce the basis of the non redeemed shares by the nontaxed_portion of the distribution please call if you have any further questions h_r rep no 105th cong 1st sess pincite h_r rep no 105th cong 1st sess pincite
